PER CURIAM.
Appellant challenges the habitual violent felony offender sentence imposed after he was convicted of robbery with a weapon and kidnapping with a weapon. On the authority of State v. Rucker, 613 So.2d 460 (Fla.1993), we find any error in the trial court’s failure to specifically find that appellant’s prior convictions had not been pardoned or set aside to be harmless. Also, on the authority of Tillman v. State, 609 So.2d 1295 (Fla.1992), Ward v. State, 609 So.2d 1298 (Fla.1992), and Perkins v. State, 616 So.2d 9 (Fla.1993), we reject appellant’s constitutional challenge to the habitual offender statute. However, we do agree that the trial court erred in imposing an enhanced sentence for the kidnapping with a weapon offense, which is a life felony pursuant to section 775.087(l)(a), Florida Statutes. Lamont v. State, 610 So.2d 435 (Fla.1992), and Johnson v. State, 568 So.2d 519 (Fla. 1st DCA 1990).
AFFIRMED in part, REVERSED in part, and REMANDED for resentencing in accordance with this opinion.
SMITH, ALLEN and WOLF, JJ., concur.